147 B.R. 49 (1992)
In re JACKSON, Arlen and Jackson, JoAnn, Debtors.
Bankruptcy No. 92-00951-7.
United States Bankruptcy Court, D. Idaho.
October 8, 1992.
*50 Kenneth S. Bridgeman, Coeur d'Alene, Idaho, for debtors.
Ford Elsaesser, Trustee.

MEMORANDUM OF DECISION
ALFRED C. HAGAN, Chief Judge.
In their schedules the chapter 7 debtors, Arlen Jackson and JoAnn Jackson, each claim a $1,500.00 exemption in the same automobile for a total claimed exemption in the automobile of $3,000.00. The chapter 7 trustee objects to the amount of the claimed exemption, contending the debtors are entitled only to the $1,500.00 exemption as afforded by Idaho Code § 11-605(3).[1]
Each debtor filing a joint petition is entitled to claim exemptions. 11 U.S.C. § 522(m);[2]In the Matter of Franco, 91 I.B.C.R. 126 (Bankr.D.Idaho 1991).
While joint debtors may not allocate their individual $1,500.00 exemptions among different motor vehicles (In re Franco, supra; In re Hart, 91 I.B.C.R. 159 (Bankr.D.Idaho 1991)), Idaho Code § 11-605 does not preclude the debtors from applying each of their exemptions to the same motor vehicle, or each individual exemption to a separate motor vehicle.
Accordingly, the objection of the trustee to the claim of exemption will be denied. A separate order will be entered.
NOTES
[1]  Idaho Code § 11-605(3) provides: (3) An individual is entitled to exemption, not exceeding one thousand dollars ($1,000) in aggregate value, of implements, professional books, and tools of the trade; and to an exemption of one (1) motor vehicle to the extent of a value not exceeding one thousand five hundred dollars ($1,500).
[2]  11 U.S.C. § 522(m) provides: (m) Subject to the limitation in subsection (b), this section shall apply separately with respect to each debtor in a joint case.